938 A.2d 593 (2007)
285 Conn. 903
STATE of Connecticut
v.
Herbert J. BROWNE III.
Supreme Court of Connecticut.
Decided December 14, 2007.
Russell C. Zentner and Timothy J. Sugrue, senior assistant state's attorneys, in support of the petition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 104 Conn.App. 314, 933 A.2d 735 (2007), is granted, limited to the following issue:
"Whether the Appellate Court correctly determined that the trial court improperly denied the defendant's motion to suppress evidence seized pursuant to a search warrant?"
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 18065.